DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 22-24, 30-39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 6,221,953, of record).
Sandstrom is directed to a tire tread composition a rubber, such as styrene butadiene rubber and natural rubber, and a plurality of hydrocarbon resins having softening points between 20 degrees Celsius and 170 degrees Celsius (Column 2, Lines 55+).  Sandstrom further teaches the use of LX-1035 resin (Table 2) and such a resin is similarly described by Applicant as having the claimed characteristics/properties.  The tread composition of Sandstrom also includes carbon black (Column 7, Lines 60+) and a crosslinking system (Column 8, Lines 23+).  
While Sandstrom fails to specifically disclose a composition including 100 phr of an isoprene elastomer, the reference does in fact teach the use of at least one component, such as natural or synthetic rubber (isoprene rubbers) (Column 8, Lines 60+).  A fair reading of Sandstrom suggests the use of individual rubber components OR mixtures of rubber components, such that the sole use of natural rubber, at a minimum, would have been obvious (and in accordance to the claimed invention).  One of ordinary skill in the art at the time of the invention would have found it obvious to form a single composition having the claimed combination of materials and loadings given the general disclosure detailed above.
Lastly, regarding claim 22, the language “aircraft tire” fails to further define the structure of the claimed tire article.           
Regarding claims 23 and 24, as detailed above, Sandstrom is directed to tread compositions comprising natural or synthetic rubber.
With respect to claim 30, the exemplary carbon black of Sandstrom satisfies the claimed surface area (Table 1- N100 has high surface area).
As to claims 31 and 32, Sandstrom suggests the use of 60-140 phr of carbon black (Column 7, Lines 60+).  
Regarding claim 33, Sandstrom suggests the inclusion of silica at loadings between 10 and 20 phr (Column 7, Lines 65+).	
With respect to claims 34-39, LX-1035 is seen to satisfy the claimed characteristics.  This position is based on the fact that Applicant identifies such a resin as being inventive.
As to claims 41 and 42, Sandstrom is broadly directed to pneumatic tires having a specific tread rubber composition.  Sandstrom states that such a tread composition promotes enhanced traction over a range of temperatures.  While Sandstrom is silent with respect to the number of carcass plies or the tire size, a fair reading of Belin suggests any number of well-known and conventional tire constructions, including those having at least 2 carcass plies and a size of at least 18 inches.  It is emphasized that a wide variety of common tire constructions have the claimed characteristics.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the tread composition of Sandstrom in any number of well-known and conventional tire constructions absent a conclusive showing of unexpected results, it being emphasized that Sandstrom broadly teaches the benefits of improved wear resistance (not specific to a singular tire construction).   
4.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom as applied in claim 22 above and further in view of Sun (WO 2018/027020, of record).  
Sandstrom is broadly directed to a tread composition including a plurality of resins having a softening point between 20°C and 170°C (Column 2, Lines 60+).  Sandstrom further teaches a wide variety of exemplary resins, such as LX-1035 (Table 2).  A fair reading of Sandstrom suggests the use of any number of well-known resins having softening points as outlined above.  In such an instance, though, Sandstrom fails to specifically teach a resin formed with units originating from pine derivatives.
As mentioned above, though, a fair reading of Sandstrom suggests the general use of hydrocarbon resins having softening points between 20°C and 170°C.  Sun is similarly directed to an application comprising hydrocarbon resins having a softening point between 35°C and 170°C.  More particularly, Sun suggests the alternative use of LX-1035 and Nevroz 1420 (Paragraph 22).  Nevroz 1420 is identified by Applicant as satisfying the claimed invention (includes pine derivative).  One of ordinary skill in the art at the time of the invention would have found it obvious to use Nevroz 1420 in the tread rubber of Sandstrom since (a) it represents a hydrocarbon resin having a softening point between 20°C and 170°C as required by Sandstrom and (b) Sun recognizes the alternative use of LX-1035 and Nevroz 1420 and defines them as commercially available hydrocarbon resins.  It is emphasized that independent of the specific application, LX-1035 and Nevarez 1420 are disclosed as being alternatively suitable where hydrocarbon resins having a specific softening point are desired, there being a reasonable expectation of success when modifying the tire of Sandstrom.  Lastly, Applicant has not provided a conclusive showing of unexpected results for a tread rubber composition comprising the claimed hydrocarbon resin.     
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 22-24 and 30-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,225,567. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a single rubber composition having the claimed combination of characteristics/properties would have been obvious in view of the totality of the dependent claims (claimed characteristics/properties are individually disclosed).
Response to Arguments
7.	Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.  It is initially noted that the rejection with Belin has been withdrawn in light of Applicant’s amendment.
	As to the rejection with Sandstrom and Sun, Applicant contends that neither reference discloses or suggests an elastomeric matrix comprising 100 phr of an isoprene elastomer.  The Examiner respectfully disagrees.  Sandstrom (Column 8, Lines 60+) specifically states that such a rubber composition is “at least one of styrene butadiene copolymer rubber, cis 1,4-polyisoprene (natural or synthetic) rubber…”.  This disclosure clearly suggests the sole use of polyisoprene rubber or the use of mixtures including polyisoprene rubber.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a composition formed entirely with polyisoprene rubber absent a conclusive showing of unexpected results.  Looking at Table 1, all of the compositions (inventive and comparative) include 100 phr of natural rubber and as such, there is no evidence that compositions formed entirely with natural rubber, as opposed to those formed partially with natural rubber, result in tires demonstrating superior characteristics.     
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 1, 2022